Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE 
The prior art does not teach or reasonably suggest a method of treating inflamed skin of a periorbital area of a person’s face, the method comprising topically applying to inflamed skin a composition comprising an oil extract of Opuntia ficus-indica tuna, Opuntia ficus-indica nopales, or a combination thereof, to reduce inflammation in skin cells of the periorbital area of the person’s face. 
The closet found art was Wei (CN104548057 A). Wei teaches the invention discloses an eye mask (thus a periorbital area of a person’s face) which is nutritious, anti-wrinkle and anti-radiation and a method for preparing the eye mask. The eye mask is prepared from the following materials: aloe extract, cucumber extract, witch hazel extract, green tea extract, sunflower seed extract, glycerin, hyaluronic acid, white fungus extract, honeysuckle extract, ginseng extract, oat protein extract, caffeine extract, seaweed extract, prickly pear extract (thus the claimed Opuntia ficus-indica tune or Opuntia ficus-indica nopales extract), allantoin, vitamin E and tea tree essential oil. According to the invention, the method adopts Chinese herb extracts such as the witch hazel extract as raw materials for preparing the eye mask and aims to solve the eyestrain problem (see Abstract). Wei does not teach an oil extract of the claimed plant material; neither does Wei teach the claimed inflamed skin.

EXAMINER’S COMMENT

IN THE CLAIMS:
             Claims 1-16 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIUWEN MI whose telephone number is (571)272-5984.  The examiner can normally be reached on Monday-Friday 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Qiuwen Mi/
Primary Examiner, Art Unit 1655